Exhibit 10.2

 

 

SONIC AUTOMOTIVE, INC.

2012 FORMULA RESTRICTED STOCK AND DEFERRAL PLAN

FOR NON-EMPLOYEE DIRECTORS

Amended and Restated Effective as of April 18, 2017

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (the “Restricted Stock Agreement”) is entered
into as of <Date Granted> (the “Grant Date”) between SONIC AUTOMOTIVE, INC., a
Delaware corporation (the “Company”), and <Name> (the “Non-Employee Director”).

WHEREAS, the Company has adopted the Sonic Automotive, Inc. 2012 Formula
Restricted Stock and Deferral Plan for Non-Employee Directors, amended and
restated effective as of April 18, 2017 (the “Plan”), pursuant to which the
Company shall, from time to time, make grants of restricted shares of the
Company’s Class A Common Stock, par value $0.01 per share (the “Common Stock”),
or subject to a timely advance election, deferred restricted stock units
representing the contingent right to receive a corresponding number of shares of
the Common Stock, to eligible members of the Board of Directors of the Company
(the “Board of Directors”) who are not employees of the Company or any of its
subsidiaries;

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereby agree as follows:

Grant of Restricted Stock

.  In consideration for the Non-Employee Director’s service on the Board of
Directors and subject to the terms and conditions set forth in this Restricted
Stock Agreement and the Plan, the Company hereby grants to the Non-Employee
Director                                     (            ) shares of Common
Stock (the “Restricted Stock”).  

Vesting and Termination of Service

.  

(a)Except as otherwise provided in this Section 2, the Restricted Stock shall
vest in full on the earlier of (i) the first anniversary of the Grant Date, or
(ii) the day before the next annual meeting of the Company’s stockholders
following the Grant Date.  

(b)Notwithstanding the foregoing, if this Restricted Stock Agreement pertains to
a grant of Restricted Stock to the Non-Employee Director made in connection with
his or her initial appointment to the Board of Directors but after the annual
meeting of the Company’s stockholders has been held for the calendar year in
which such initial appointment occurs, then except as otherwise provided in this
Section 2, the Restricted Stock shall vest in full on the first anniversary of
the Grant Date.  

(c)Vesting generally is subject to continued service as a member of the Board of
Directors through the applicable vesting date.  Except as provided in Section
2(d) below which shall apply in the event of a termination of service
immediately prior to or upon a Change in Control, if the Non-Employee Director’s
service on the Board of Directors terminates for any reason other than the
Non-Employee Director’s death or Disability, all shares of Restricted Stock not
vested at the time of such termination shall be immediately and automatically
forfeited by the Non-Employee Director.  If the Non-Employee Director’s service
on the Board of Directors terminates by reason of the Non-Employee Director’s
death or Disability, the Restricted Stock held by the Non-Employee Director
shall vest in full as of the date of such termination.  

(d)The Restricted Stock shall become fully vested in connection with a Change in
Control in accordance with the terms of the Plan.

--------------------------------------------------------------------------------

Restrictions on Transferability

.  The Non-Employee Director may not sell, assign, convey, pledge, exchange,
hypothecate, alienate or otherwise dispose of or transfer the Restricted Stock
in any manner to the extent it remains unvested.  No assignment, pledge or
transfer of the Restricted Stock, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall be effective,
but immediately upon any such attempt to assign, pledge or otherwise transfer
the Restricted Stock, the Restricted Stock shall be forfeited.  

Company Policies

. The Restricted Stock also shall be subject to the terms and conditions of any
applicable policy regarding clawbacks, forfeitures, or recoupments adopted by
the Company.  Without limiting the foregoing, by acceptance of the Restricted
Stock, the Non-Employee Director agrees to repay to the Company any amount that
may be required to be repaid under any such policy.

Forfeiture Procedure

.  In the event of any forfeiture of the Restricted Stock, such forfeiture shall
be automatic and without further act or deed by the Non-Employee
Director.  Notwithstanding the foregoing, if requested by the Company (or its
agent), the Non-Employee Director shall execute such documents (including,
without limitation, a power of attorney in favor of the Company) and take such
other action deemed necessary or desirable by the Company to evidence such
forfeiture.

Tax Matters (Withholding and 83(b) Elections)

.  To the extent applicable, the Non-Employee Director shall pay or make
provision for payment to the Company the amount necessary to satisfy any
federal, state or local withholding requirements applicable to any taxable event
arising in connection with the Restricted Stock.  The determination of the
withholding amounts due in such event shall be made by the Company and shall be
binding upon the Non-Employee Director.  The Company shall not be required to
deliver or release any shares of Common Stock unless the Non-Employee Director
has made acceptable arrangements to satisfy any such withholding
requirements.  Notwithstanding the foregoing, nothing in this Section shall be
construed to impose on the Company a duty to withhold where applicable law does
not require such withholding.  

THE NON-EMPLOYEE DIRECTOR ACKNOWLEDGES THAT HE OR SHE IS RESPONSIBLE FOR, AND IS
ADVISED TO CONSULT WITH THE NON-EMPLOYEE DIRECTOR’S OWN TAX ADVISORS REGARDING,
THE TAX CONSEQUENCES TO THE NON-EMPLOYEE DIRECTOR THAT MAY ARISE IN CONNECTION
WITH THE RESTRICTED STOCK, INCLUDING THE DECISION TO MAKE AND TIMELY FILE, AND
THE CONSEQUENCES OF, ANY ELECTION UNDER SECTION 83(B) OF THE INTERNAL REVENUE
CODE.  THE NON-EMPLOYEE DIRECTOR ALSO SHALL TIMELY DELIVER A COPY OF ANY SUCH
SECTION 83(B) FILING TO THE COMPANY.

Rights as Shareholder

.  Notwithstanding the foregoing vesting and transfer restrictions that apply to
the Restricted Stock, but subject to the terms of this Restricted Stock
Agreement and the Plan, the Non-Employee Director generally shall otherwise have
the beneficial ownership of the Restricted Stock and shall be entitled to
exercise the rights and privileges of a shareholder with respect to the
Restricted Stock, including the right to receive dividends (if any) paid with
respect to such shares and the right to vote such shares; provided, however,
that (a) any dividend payments will be made no later than the end of the
calendar year in which the dividends are paid to shareholders of the Common
Stock or, if later, the fifteenth day of the third month following the date the
dividends are paid to shareholders of the Common Stock; and (b) with respect to
any shares of Common Stock that arise from dividends or adjustments under
Section 9 with respect to the Restricted Stock, the Non-Employee Director shall
have the same rights and privileges, and shall be subject to the same
restrictions, that apply to the Restricted Stock under this Restricted Stock
Agreement and the Plan.

 

2

--------------------------------------------------------------------------------

Book-Entry Form

.  The shares of Restricted Stock generally shall be evidenced in book-entry or
similar form and maintained by or on behalf of the Company in such form.  In
such case, no stock certificates shall be issued and the applicable restrictions
will be noted in the records of the Company and its transfer
agent.  Notwithstanding the foregoing, in the discretion of the Company, a
certificate or certificates representing the Restricted Stock may be registered
in the name of the Non-Employee Director and held in escrow or other custody by
or on behalf of the Company.  In either case, each certificate or book-entry
record may bear such legends as the Company deems appropriate to reflect the
applicable terms and conditions upon the Restricted Stock.  

Adjustments

. The Restricted Stock granted pursuant to this Restricted Stock Agreement may
be subject to adjustment as provided in the Plan in the event of a
reorganization, recapitalization, stock split, stock dividend, extraordinary
dividend, spin-off, combination of shares, merger, consolidation or other
relevant changes in the Company’s capital structure in order to prevent the
dilution or enlargement of rights.  The existence of the Restricted Stock shall
not affect in any way the authority of the Company and its stockholders to
exercise their corporate rights and powers, including, but not by way of
limitation, the right of the Company to authorize any adjustment,
reclassification, reorganization, or other change in its capital or business
structure, any merger or consolidation of the Company, the dissolution or
liquidation of the Company, the issuance of securities with preference ahead of
or affecting the Common Stock, or any sale or transfer of all or any part of its
business or assets.  

Securities Laws

.  Notwithstanding any provision herein to the contrary or in the Plan, the
Company shall be under no obligation to issue any shares of Common Stock to the
Non-Employee Director pursuant to this Restricted Stock Agreement unless and
until the Company has determined that such issuance is either exempt from
registration, or is registered, under the Securities Act of 1933, as amended,
and is either exempt from registration and qualification, or is registered or
qualified, as applicable, under all applicable state securities or “blue sky”
laws.  Nothing in this Restricted Stock Agreement shall be construed to obligate
the Company at any time to file or maintain a registration statement under the
Securities Act of 1933, as amended, or to effect similar compliance under any
applicable state laws with respect to the Common Stock that may be issued
pursuant to this Restricted Stock Agreement.  The Company may require that the
Non-Employee Director make such representations and agreements and furnish such
information as the Company deems appropriate to assure compliance with
applicable legal and regulatory requirements.  

Resolution of Disputes; Interpretation

.  Subject to the Plan, the Board of Directors shall have the full and exclusive
authority and discretion to resolve any question of interpretation, dispute or
disagreement that arises under, or as a result of, this Restricted Stock
Agreement, and any such determination or interpretation by the Board of
Directors shall be final, binding and conclusive on all parties affected
thereby.  However, determinations made specifically with respect to the
Non-Employee Director shall be made without the participation by the
Non-Employee Director.  

12.Miscellaneous.

(a)Binding on Successors and Representatives.  Subject to the transfer
restrictions applicable to the Non-Employee Director hereunder and other
conditions hereof, this Restricted Stock Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the Company and the
Non-Employee Director’s heirs, executors, administrators, and personal
representatives; and the parties agree, for themselves and their successors,
representatives and assigns, to execute any instrument that may be necessary
legally to effect the terms and conditions of this Restricted Stock Agreement.

(b)No Service Rights.  Nothing contained in this Restricted Stock Agreement
shall confer upon the Non-Employee Director any right to continue in the service
of the Company nor interfere

 

3

--------------------------------------------------------------------------------

with or limit in any way the right of the Company to terminate the Non-Employee
Director’s service for the Company.

(c)Entire Agreement; Amendment.  This Restricted Stock Agreement together with
the Plan constitute the entire agreement of the parties with respect to the
Restricted Stock and supersede any previous agreement, whether written or oral,
with respect thereto.  This Restricted Stock Agreement has been entered into in
compliance with the terms of the Plan; wherever a conflict may arise between the
terms of this Restricted Stock Agreement and the terms of the Plan, the terms of
the Plan shall control.  Except as otherwise provided below or in the Plan,
neither this Restricted Stock Agreement nor any of the terms and conditions
herein set forth may be modified or amended except by a writing signed by both
parties.   Notwithstanding the foregoing, it is intended that this Restricted
Stock Agreement be exempt from Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).  The Board of Directors may, without obtaining
the consent of the Non-Employee Director, amend this Restricted Stock Agreement
in any respect it deems necessary or advisable to comply with applicable law,
including, but not limited to, Section 409A of the Code and applicable
regulations and guidance thereunder and/or to prevent this Restricted Stock
Agreement from being subject to Section 409A of the Code.  

(d)Notices.  All notices required and permitted to be given hereunder shall be
in writing and shall be deemed to have been given (i) if delivered by hand, when
so delivered; (ii) if sent by Federal Express or other overnight express
service, one (1) business day after delivery to such service; or (iii) if mailed
by certified or registered mail, return receipt requested, three (3) days after
delivery to the post office.  In each case, all notices shall be addressed to
the intended recipient as follows or at such other address as is provided by
either party by notice to the other:

If to the Company:

With a copy to:

Sonic Automotive, Inc.

Sonic Automotive, Inc.

Attention: Chief Financial Officer

Attention:  General Counsel

4401 Colwick Road

4401 Colwick Road

Charlotte, NC  28211

Charlotte, NC 28211

 

If to the Non-Employee Director:

To the Non-Employee Director’s address appearing in the Company’s records, or at
such other address as the Non-Employee Director shall designate by notice.

(e)Personal Data.  The Non-Employee Director acknowledges that Plan
participation and receipt of awards under the Plan (including the Restricted
Stock) may involve the use and transfer, in electronic or other form, of
personal data about the Non-Employee Director between and among the Company, its
Subsidiaries and third-party service providers.  This data may include, but is
not limited to, the Non-Employee Director’s name, home address, telephone
number, date of birth, social security number, information regarding securities
of the Company held by such Non-Employee Director, and details of awards granted
to the Non-Employee Director under the Plan, including the Restricted Stock.  By
accepting the Restricted Stock, the Non-Employee Director consents and agrees
that the Company and its Subsidiaries may transfer such data to third parties
assisting the Company in the administration and management of the Plan, the
Restricted Stock and the Non-Employee Director’s participation in the Plan,
including any requisite transfer of such data to a broker or other third party
with whom the Company or the Non-Employee Director may deposit any shares of
Common Stock.

(f)Governing Law.  This Restricted Stock Agreement shall be governed by, and
construed in accordance with, the laws of the State of North Carolina, without
regard to its principles of conflict of laws.  The jurisdiction and venue for
any disputes arising under, or any action brought to

 

4

--------------------------------------------------------------------------------

enforce (or otherwise relating to) this Restricted Stock Agreement or the Plan
will be exclusively in the courts of the State of North Carolina, County of
Mecklenburg, including the federal courts located therein (should federal
jurisdiction exist).  

(g)Construction of Terms and Definitions.  Any reference herein to the singular
or plural shall be construed as plural or singular whenever the context
requires.  Capitalized terms not otherwise defined in this Restricted Stock
Agreement shall have the meanings ascribed to them in the Plan.

(h)Severability.  The invalidity or unenforceability of any particular provision
of this Restricted Stock Agreement shall not affect the other provisions hereof,
and the Board of Directors may elect in its discretion to construe such invalid
or unenforceable provision in a manner which conforms to applicable law or as if
such provision was omitted.

(i)Electronic Delivery and Acknowledgement.  The Non-Employee Director also
acknowledges and agrees that the Company may, in its discretion, deliver
documents related to the Restricted Stock and participation in the Plan
(including, without limitation, this Restricted Stock Agreement, Plan documents
and disclosures that may be required by the Securities and Exchange Commission)
by electronic means, including through an on-line or electronic system
(including by posting them on a website) established and maintained by the
Company or a third party designated by the Company, and the Non-Employee
Director consents to receive documents in such manner.  Regardless of whether
the Company delivers and permits or requires acceptance of this Restricted Stock
Agreement electronically, the Non-Employee Director agrees to be bound by all
terms and provisions of this Restricted Stock Agreement and the Plan.

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Agreement effective as of the day and year first written above.

SONIC AUTOMOTIVE, INC.

By:

Title:

NON-EMPLOYEE DIRECTOR: <NAME>

  

 

 

 

 

 

5